       Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 1 of 30




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


       PUMA ENERGY CARIBE, LLC,

                    Plaintiff,                        CIVIL NO. 3:20-cv-________

                        v.                            TRADEMARK INFRINGEMENT;
                                                      TRADEMARK DILUTION; BREACH OF
  SAMUEL MUSA CORTES; MOHAMED                         CONTRACT; DAMAGES AND
    ODEH; ODEH PETROLEUM, INC;                        CONTRACTUAL ATTORNEYS’ FEES
 GUAYNABO FUEL CORPORATION, INC.,

                   Defendants.



                                  VERIFIED COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW the plaintiff, Puma Energy Caribe, LLC (hereinafter “PUMA”), through

the undersigned counsels, as and for its Verified Complaint against the defendants herein,

respectfully states, alleges, and prays as follows:

                             I.    JURISDICTION AND VENUE

       1.      This Honorable Court has original federal question jurisdiction over the instant

action pursuant to 28 U.S.C. §§ 1331 and 1338, as this case involves substantial claims arising

under the Lanham Act, 15 U.S.C. § 1051, et seq. and the Trademark Dilution Revision Act of

2006, 15 U.S.C. § 1125, et seq. This Court also has jurisdiction over the instant Complaint

pursuant to 28 U.S.C. §1332(a)(2), as this case involves citizens of a State and citizens and subjects

of a foreign state, and the matter in controversy exceeds the sum value of $75,000.00. Plaintiff

also alleges supplemental jurisdiction over the causes of action pleaded under the laws of the



                                                  1
       Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 2 of 30




Commonwealth of Puerto Rico, as claims so related to other issues in the action that they form

part of the same case or controversy, and over which this Court has jurisdiction pursuant to the

provisions of 28 U.S.C. § 1367.

       2.      Venue is proper in this Court pursuant to 28U.S.C. §1391 (b) and (c), given that

defendants are citizens and are doing business in the Commonwealth of Puerto Rico and the claims

alleged in this Complaint arose in this district.

                                        II. THE PARTIES

       3.      PUMA is a limited liability company organized pursuant to the laws of the

Commonwealth of Puerto Rico. PUMA’s physical address is Road #28, Km 2.0, Luchetti

Industrial Park, Bayamón, Puerto Rico 00961, and its postal address is P.O. Box 11961, San Juan,

PR 00922. The sole member of PUMA is Puma Energy Americas Holdings, B.V., domiciled and

registered in the Netherlands, and it is neither a citizen nor domiciled in the Commonwealth of

Puerto Rico. PUMA has the exclusive rights to use and protect the trade name PUMA, and its

related trade names, trade dress and trademarks, in the distribution and marketing of gasoline and

petroleum related products, among others, through authorized dealers throughout the

Commonwealth of Puerto Rico. PUMA is duly authorized to use the trade name PUMA, as well

as the use of its other gasoline and petroleum related products’ trademarks, and the use of the

PUMA Service Stations service marks and trade dress.

       4.      PUMA is authorized to use and required to protect the trademark “Puma”, a

federally-registered trademark. More specifically, it is registered with the United States Patent

and Trademark Office under Registration No. 4,929,953. Also, the Puma trademark for PUMA

Lubricants appeared registered in the United States Patent and Trademark Office under


                                                    2
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 3 of 30




Registration No. 5,607,814. These registrations are in full force and effect, unrevoked and

uncanceled. Copies of the certificates of registration for the marks are attached, marked as

Exhibits 1a and 1b, and are incorporated by reference to this Complaint. Plaintiff has also

requested the registration of certain additional PUMA trademarks with the United States Patent

and Trademark Office, including among others: PUMA Evolve (U.S. Serial Number 88289220);

PUMA design (U.S. Serial Number 88736143); and PUMA standard character (U.S. Serial

Number 887386120). Copies of the certificates of application for the marks are attached and are

marked as Exhibits 2 (a-c) and are incorporated by reference to the Verified Complaint. Plaintiff

has continuously engaged in the production, distribution and sale of petroleum related products

under the business name of “Puma” for over nine (9) years in Puerto Rico and has held the

Exclusive Trademark License for Puerto Rico Jurisdiction since its incorporation as an affiliate

entity. See Exhibit 3, Letter dated December 19, 2017, ratifying said agreement. All PUMA

names, logos, marks, trade dress and other intellectual property referenced hereto will be jointly

referred to as the “PUMA Marks”. As a result of its widespread, continuous, and exclusive use of

the PUMA Trademarks to identify its goods and services and Plaintiff as their source, Plaintiff

owns valid and subsisting federal statutory and common law rights to the PUMA Marks.

       5.      Plaintiff also has a supplemental claim for PUMA trademarks under for the Puerto

Rico Trademarks Act, 10 PR ST. §223, et seq. PUMA Trademarks are registered in the Puerto

Rico Trademark Office under Registrations Number 63553, 63554 and 63545. Copies of

Registration Certificates are Attached marked as Exhibit 4 (a-c). Plaintiff also has the following

related Puerto Rico Trademark Office Registrations: Ion Puma Diesel (Reg. 200756), PUMA

Maxxima (Reg. 213565), PUMA Maximum Power (Reg. 203337), PUMA Iondiesel (Reg.


                                                3
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 4 of 30




215733), Pasión por calidad ( Reg. 213431), Puma Gas (Regs. 208354 and 208356) and Shop

Express (Reg. 201079). Copies of certificates and applications are attached marked as Exhibit 5

(a-h). Plaintiff has also requested the registration of certain additional PUMA trademarks with the

Puerto Rico Trademark Office, including among others: PUMA Fast Pay (Reg. 215374-36-0),

Super 7 (App. No. 215290 and 215300), PUMA Lubricants ( App. No. 220409-04-0), and Evolve

(App. No. 231986-04-0). As a result of its widespread, continuous, and exclusive use of the

“Puma” Trademark in Puerto Rico to identify its goods and services and Plaintiff as their source,

Plaintiff owns valid and subsisting state statutory and common law rights to the “Puma” Marks.

       6.      Upon information and belief, Defendant Samuel Musa Cortes (hereinafter referred

to as “Defendant Musa”) is the new occupant and operator of the gasoline service station located

at Avenida Esmeralda, Esq. Calle D, Los Frailes, Guaynabo, Puerto Rico, and who is not

authorized to distribute, sell or otherwise use or dispose of PUMA’s property or products,

including the equipment owned by PUMA that remains at said service station.

       7.      Defendant Odeh Petroleum, Inc. is a corporation organized and existing pursuant

to the laws of the Commonwealth of Puerto Rico, whose physical address is Avenida Esmeralda,

Esq. Calle D, Los Frailes, Guaynabo, Puerto Rico and postal address is #1437 Ferrer y Ferrer St.,

San Juan, PR 00921. Defendant Odeh Petroleum, Inc. was a contracting party to a Supply and

Commodatum Agreement with PUMA for the operation of a Puma branded gasoline service

station at Avenida Esmeralda, Esq. Calle D, Los Frailes, Guaynabo, Puerto Rico, which was

known as Puma Service Station #802 (hereinafter, the “Station”).

       8.      Defendant Guaynabo Fuel Corp. is a corporation organized and existing pursuant

to the laws of the Commonwealth of Puerto Rico, duly authorized to do business in the


                                                4
       Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 5 of 30




Commonwealth of Puerto Rico, whose physical address is Avenida Esmeralda, Esq. Calle D, Los

Frailes, Guaynabo, Puerto Rico and postal address is #1437 Ferrer y Ferrer St., San Juan, PR

00921, which through its president Mohamad Awadallah Odeh entered into a lease agreement on

February 27, 2018, for the two parcels of land, plus a gasoline service station, a minimarket and

facilities subject of this Verified Complaint, i.e., the Station.

        9.      Defendant Mohamed Awadallah Odeh is the President of both, Odeh Petroleum

Corporation and Guaynabo Fuel Corp., and was the person designated to operate the Station.

Mohamed Awadallah Odeh and his 2 corporation (Odeh Petroleum, Inc. and Guaynabo Fuel

Corp.) may be jointly referred to as the “Odeh Defendants”.

                             III.    NATURE OF THE ACTION

        9.      This is a civil action for trademark infringement in violation of Section 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1), the Puerto Rico Trademarks Act, 10 PR ST. §223, et seq.; for

trademark dilution in violation of the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125

(a) and (c), and for damages resulting from a breach of contract and the illegal possession of

PUMA’s equipment.

        10.     PUMA seeks a temporary restraining order, a preliminary injunction and a

permanent injunction to (a) enjoin defendant Musa from continuing to illegally exhibit the PUMA

Marks, which include but are not limited to its name, logos, marks and trade dress, at the Station

or anywhere, because defendant’s acts disparage, dilute, and otherwise damage the value of the

PUMA Marks; (b) enjoin defendant Musa from continuing to use any and all PUMA equipment

still at the Station, including but not limited to PUMA’s Underground Storage Tanks (hereinafter

“USTs”); (c) enjoin defendant Musa from dispatching and/or selling PUMA branded gasolines


                                                   5
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 6 of 30




stored in the USTs of the Station as of May 1, 2020; (d) allow PUMA to enter the premises to

remove its equipment and property; and (e) allow PUMA to enter the premises and carry out a

“cap and secure” as to both USTs.

        11.   PUMA seeks a temporary restraining order, a preliminary injunction and a

permanent injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, instructing

defendant Musa to immediately cease to display all PUMA marks at the service station because

they are selling PUMA brand gasoline through a PUMA branded station without authority to use

the marks in that fashion, and violating PUMA’s exclusive rights over the PUMA Marks in Puerto

Rico.

        12.   PUMA also seeks to protect the environment and from its absolute liability pursuant

to Article 45 of the Code, Environmental Public Policy, P.R. Laws Ann. Tit 12, §8004n, and Title

42 U.S.C. §§6991 to 6991m, Regulation of Underground Storage Tanks.

        13.   PUMA also seeks a finding from this Honorable Court that Defendants Mohamed

Odeh (hereinafter “Odeh”) and Odeh Petroleum, Inc. (hereinafter “Odeh Petroleum”) breached the

Supply and Commodatum Agreement (hereinafter “SCA”) entered into between the parties on

June 1, 2014, plus seeks an award of damages, costs and contractual attorney’s fees.

        14.   In addition, PUMA also seeks damages under Article 1802 of the Puerto Rico Civil

Code, 31 L.P.R.A. Sec. 5142, and costs and attorney’s fees, whether contractual, statutory, or

otherwise.

                             IV.    STATEMENT OF FACTS

   A. PUMA’s Acquisition of the Station’s Assets

        15.   On May 11, 2011, PUMA entered into a Third Amendment to Asset Purchase


                                                6
       Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 7 of 30




Agreement with Caribbean Petroleum Corporation, Caribbean Petroleum Refining L.P. and Gulf

Petroleum Refining (Puerto Rico) (hereinafter the “Third Amendment”.) See Exhibit 6, Third

Amendment to Asset Purchase Agreement.

       16.     Pursuant to Third Amendment, PUMA specifically acquired, as to the Station (i.e.,

Service Station No. 802), the Seller’s property, including tanks, pumps, well reservoirs, etc., and

other personal property owned by the Sellers. Exhibit 6, at pages 3-4, ¶ e. i & ii.

       17.     On May 11, 2011, PUMA and Caribbean Petroleum Corporation, Caribbean

Petroleum Refining, LP and Gulf Petroleum Refining (Puerto Rico) signed a Bill of Sale which

specifically identified as Acquired Assets, storage tanks, pumps and any other personal property

owned by the Sellers located on, in, or under the Station. See Exhibit 7, Bill of Sale dated May

11, 2011, at ¶ 2.

       18.     On May 31, 2011, PUMA notified Mr. Wifki Odeh (former Gulf retailer and

defendant Mohamed Odeh’s brother) of the change in ownership of the property at Station 802,

which also included the transfer of ownership of the USTs. See Exhibit 8, Letter dated May 31,

2011 addressed to Wifki Odeh.

       19.     On December 5, 2011, PUMA filed with the Commonwealth of Puerto Rico’s

Environmental Quality Board (hereinafter “EQB”) an amendment to the Notification for

Underground Storage Tanks, identification number 02-98-0110, notifying the change in ownership

of the USTs at the Station to PUMA. See Exhibit 9, EQB’s Notification for Underground Storage

Tanks. The USTs in question are two (2) in number, with and estimated total capacity of 10,000

gallons each, made out of plastic reinforced with glass fiber.




                                                 7
       Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 8 of 30




       20.     In addition to the USTs, as of April 2020, PUMA had other property at the Station

which has not been returned by defendants. See Unsworn Declaration of Claudia Peña, and Peña’s

Exhibit A, PUMA’s Property List for Station 802.

     B. The Supply and Commodatum Agreement

       21.     On June 1, 2014, PUMA and co-defendant Odeh Petroleum, Inc. entered into a

Supply and Commodatum Agreement as to the Station (hereinafter, the “SCA”) for the operation

of a Puma branded gasoline service station. See Exhibit 10, Supply and Commodatum Agreement.

Pursuant to the SCA, defendant Odeh Petroleum, identified as “the Retailer,” agreed to display the

PUMA Marks and to exclusively sell Puma products during the term of the agreement. See

Exhibit 10, at p. 1and p. 5, ¶ IV C.

       22.     The SCA was for a term of seventy-one (71) months, starting on June 1, 2014

through April 30, 2020, and thereafter on a month-to-month basis. See Exhibit 10 at p. 4, ¶ II A.

       23.     The SCA provides that the Retailer could only use the marks, registered marks,

trademarks, names, service distinctions, and/or color patterns only and exclusively within the

Station and to identify the same as a PUMA gasoline service station. See Exhibit 10, at p. 5, ¶. IV

C.

       24.     The SCA provides that the Retailer would comply with all applicable

environmental laws and regulations. See Exhibit 10 at p. 11, ¶ IX A. These contractual provisions

are designed to facilitate PUMA’s compliance with applicable federal and state environmental

laws, rules, and regulations, which require compliance with strict monitoring and record keeping

programs.




                                                8
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 9 of 30




       25.     The SCA recognizes that PUMA would have the right at any moment during the

duration of the Agreement and even after its termination, to remove all structures, accessories,

equipment and other properties belonging to PUMA, or that were installed in the property object

of this Agreement by PUMA during the duration of the agreement or any other previous agreement,

or any extension or renewal of the same, including fuel pumps and underground tanks. In case the

property is removed, PUMA would not be under any obligation to pay any sum to the Retailer.

See Exhibit 10, at p. 17, XIII C.

       26.     The SCA also states that the Retailer expressly gives up any right of accession that

it has or could claim over or with relation to any such equipment. See Exhibit 10, at p. 18, XIII F.

       27.     The SCA also states that once the agreement expires or is terminated, PUMA may

enter the Station to remove its property. See Exhibit 10 p. 23, ¶ XVII.

       28.     The SCA also states that upon its termination or non-renewal, the Retailer shall

immediately cease to market and sell the Products and to use them in any way. Without

constituting a limitation to the scope of the foregoing, the Retailer shall: (1) at PUMA’s option and

at Retailer’s expense, remove and return to PUMA all PUMA identifications to be removed from

its Station and securely store the PUMA identifications until PUMA reposes them; (2) at PUMA’s

option and at the Retailer’s expense, remove and return to PUMA, remove and permanently

destroy or paint over all PUMA Identification, display ad, color scheme, and any other material

containing PUMA Identifications (whether used in buildings, equipment, tanks, trucks,

automobiles or stamped papers, among others); and (3) return the equipment provided by PUMA

for use at the Retailer’s Station. See Exhibit 10, at p. 27, ¶ XXVI A.




                                                 9
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 10 of 30




   C. Communications Between the Parties Regarding the Expiration of the SCA

       29.     On December 17, 2019, Defendant Odeh Petroleum (thru Mohamed Odeh) notified

PUMA of his determination not to renew the Supply and Commodatum Agreement upon its

expiration on April 30, 2020, pursuant to Clause II, ¶¶ A and C. See Exhibit 11, Letter dated

December 17, 2019.

       30.     On February 4, 2020, PUMA responded acknowledging the December 17, 2019

letter. PUMA also notified the Retailer that pursuant to the SCA, once it expired, PUMA would

need to enter the Station to remove its property. Unlike the rest of PUMA’s property at the Station,

the USTs may not be removed until the Puerto Rico Environmental Quality Board (“EQB”)

approves their removal. Consequently, PUMA also reminded the Retailer that PUMA owns the

USTs located at the Station and warned the Odeh defendants that they did not have any

authorization from PUMA to use the USTs to store any other gasoline brand that was not either

PUMA or other brands duly approved in writing by PUMA. See Exhibit 12, Letter dated February

4, 2020.

       31.     On February 7, 2020, the Odeh co-defendants replied to PUMA’s February 4, 2020

letter demanding that within five (5) days PUMA provide evidence that it was the owner of the

Station’s USTs. See Exhibit 13, Letter dated February 7, 2020.

       32.     On February 12, 2020, PUMA replied referring to the documents granting

ownership of the USTs to PUMA and to the May 31, 2011 letter. In addition, PUMA informed

the Odeh defendants that the USTs were registered under PUMA’s name with the EQB. PUMA

ended the letter by reaffirming its availability to meet and discuss the process to obtain the permits

for the removal of the UST. See Exhibit 14, Letter dated February 12, 2020.


                                                 10
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 11 of 30




         33.   On March 11, 2020, PUMA again replied pointing out to the Odeh co-defendants

to documents that unequivocally establish ownership of the Station’s USTs and invited Odeh to

review the same at PUMA’s offices. In addition, the Odeh co-defendants were informed that

PUMA had no intention of selling the USTs and that it had already commenced the process to

obtain the permits to remove the USTs with the EQB. See Exhibit 15. Letter dated March 11,

2020.

         34.   On March 16, 2020, the Odeh co-defendants sent yet another letter to PUMA

regarding the documents references in PUMA’s March 11 letter and requesting the production of

said documents on or before March 20, 2020. These are the same documents that PUMA offered

to show Odeh in person at PUMA’s offices. See Exhibit 16, Letter dated March 16, 2020.

         35.   Considering that a general lock down was then in place due to the COVID-19

pandemic, and having Odeh visit PUMA’s offices was impractical, PUMA wrote to the Odeh

Defendants on March 30, 2020, providing a secure web link to digital copies of the documents

previously referenced as establishing PUMA’s ownership of the Station’s USTs. In addition , the

Odeh defendants were again warned that they did not have any authorization from PUMA to use

the USTs to store any other gasoline brand that was not either PUMA or other brands duly

approved in writing by PUMA. See Exhibit 17, Letter dated March 30, 2020..

         36.   With regards to the process of removal of the USTs from the Stations, by April 16,

2020 PUMA had already begun the process of securing EQB approval. However, the lockdown

caused by the CORAVID-19 pandemic and the lack of any alternative process from the

governmental agencies involved means that PUMA has little visibility as to where is the process.

However, once the EQB is fully operational, PUMA will be able to finalize the process.


                                               11
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 12 of 30




         37.   On April 20, PUMA received a letter from defendant Musa making an offer to

acquire the USTs from PUMA. See Exhibit 18, p. 2, Letter dated April 20, 2020. At the time of

this letter, and to this date, PUMA has no contractual or business relationship with Defendant Musa

pertaining to the Station. However, Defendant Musa is currently in control of the Station and is

the person who has repeatedly refused PUMA access to remove its property from the Station. See

Unsworn Declaration of Fernando Rodriguez.

         38.   On April 27, 2020, Defendant Musa sent yet another letter to PUMA with a formal

offer to buy PUMA’s equipment at the Station (including the USTs), and this time warning that if

PUMA refused, he would demand that PUMA pay him rent for three (3) months for PUMA’s

presence at the Station. See Exhibit 19, Letter dated April 27, 2020.

         39.   On April 29, 2020 PUMA fulfilled an order of product by the Retailer and as a

result delivered Puma branded gasoline to the Station. See Exhibit 20, Delivery Report for Station

802 for the month of April 2020, and Exhibit 21, Sales invoice for Station 802 dated April 30,

2020.

         40.   As previously communicated to the Odeh Defendants, upon the expiration of the

SCA, on May 1, 2020, personnel from PUMA visited the Station to coordinate the orderly removal

of its property from the site. They were informed that they would not be given access to remove

anything from the Station. Nevertheless, they noticed that the Station was still operating and

selling gasoline to customers using PUMA’s equipment and still bearing PUMA’s distinctive trade

dress and some of PUMA’s trademarks, including PUMA® and EVOLVE®. While at the Station,

PUMA personnel generated an Inventory Report from the Stations Automatic Tank Gauging

(ATG) system which reflected that the USTs still had 16,244 gallons of Puma branded gasoline


                                                12
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 13 of 30




which was being sold to customers past the expiration of the SCA. See Unsworn Declaration of

Jose Valentin, and Exhibit A to Valentin’s Declaration, Inventory Report receipt dated May 1,

2020.

         41.     On May 2, 2020, PUMA contractors and personnel visited the Station in order to

remove PUMA’s equipment from the Station and following PUMA’s safety protocol, to cap and

secure PUMA USTs, in order to avoid any safety, health or environmental hazard due to the use

of   said      USTs.   See   https://www.epa.gov/ust/resources-ust-owners-and-operators#closing.

However, they were denied access to the Station. In fact, access to PUMA property was physically

blocked to PUMA. Unsworn Declaration of Fernando Rodriguez.

         42.     Since May 1, 2020, Defendant Musa has partially covered some of PUMA’s

signage at the Station, but continues to use PUMA’s equipment and to display the brand marks

and trade dress and distinctive color scheme even though co-defendant Musa has no business

relationship with PUMA, including no agreement to purchase or dispense gasoline fuel, and more

importantly, no permission from PUMA. Furthermore, Defendant Musa blocked PUMA from

accessing the Station to remove its property, which includes the PUMA Marks. The result of that

action is that co-defendant is selling EVOLVE gasoline, that was sold prior to April 30, 2020,

using PUMA’s equipment at a gasoline service station still bearing PUMA’s trade dress and some

of the PUMA Marks, being depicted and shown in the structures, including the canopy and the

pumps, without any authorization to do so.

         43.     Defendant Musa’s action in selling EVOLVE branded gasoline, through PUMA

owned and branded equipment, has continued to date although Defendant Musa is not authorized

to do so. As of May 8, 2020, the USTs capacity has decreased to from 8755 net gallons to 6866


                                                13
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 14 of 30




net gallons in Tank 1 and from 7,789 net gallons to 2,690 net gallons in Tank 2. See Unsworn

Declaration of Carlos Figueroa and Exhibit A to Figueroa’s Declaration, ATG report for May 8,

2020.

         44.   Defendants have not adequately covered all signs, gas pumps or removed color

scheme, which still leads to identifying Station as a PUMA branded station. See Valentin Unsworn

Declaration’s Exhibit B, Photographs of the Station.

         45.   As of today, defendants have continued to illegally exhibit and use the PUMA’s

Marks.

         46.   Furthermore, defendants’ actions expose PUMA to potential liability under

applicable environmental laws, rules, and regulations, without allowing PUMA to take all

appropriate measures to supervise and ensure compliance with the same.

         47.   Defendant Musa has no right to use PUMA’s marks or equipment and must

discontinue the unauthorized use and exhibition of the PUMA Marks, and the Odeh Defendants

are under the obligation to surrender all of PUMA’s signs and marks. See Unsworn Declaration

of Fernando Rodriguez.

         48.   Upon the expiration of the SCA, the Odeh defendants no longer have any right to

use PUMA’s marks or equipment and must discontinue the unauthorized use and exhibition of the

PUMA Marks, and defendant Odeh Petroleum is contractually obligated to tender to PUMA all of

PUMA’s signs, marks and property currently at the Station.

         49.   As of today, May 8, 2020, the Odeh Defendants have failed to comply with the

abovementioned ongoing obligations of the expired agreement, and co-defendant Musa has




                                               14
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 15 of 30




retained possession and continues to illegally exhibit and use the PUMA Marks. See Valentin

Unsworn Declaration’s Exhibit B, Photographs of the station.

                               V.     CAUSES OF ACTION

   A. FIRST CAUSE OF ACTION: VIOLATION OF THE LANHAM ACT AND
      TRADEMARK DILUTION REVISION ACT OF 2006

       50.    Paragraphs 1 to 49 are hereby incorporated by reference.

       51.    Defendant Musa is using the PUMA Marks; and advertising his business with the

PUMA Marks, among other unauthorized acts like selling PUMA products.

       52.    The use of the PUMA Marks or color patterns is causing confusion and/or mistake

and is deceiving consumers as to the origin, the licensing, and the endorsing by PUMA of co-

defendant Musa’s operation, which at this time is affecting not only the value of the PUMA marks,

but also PUMA’s goodwill.

       53.    Defendant Musa’s aforesaid acts constitute trademark infringement in violation of

the Lanham Act, 15 U.S.C. § 1114, et seq., and the Trademark Dilution Revision Act of 2006, 15

U.S.C. § 1125(a). Said acts tarnish and dilute the PUMA Marks.

       54.    Defendant Musa’s aforesaid acts have caused PUMA to suffer irreparable injury

and other damages of such a nature that monetary damages alone cannot adequately compensate

PUMA for the loss suffered.

       55.    The aforesaid acts by Defendant Musa are greatly and irreparably damaging PUMA

and will continue to be greatly and irreparably damaging to PUMA unless enjoined and compelled

to stop the use of the PUMA Marks and products by this Honorable Court because PUMA is

without an adequate remedy at law.




                                               15
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 16 of 30




       56.    Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   B. SECOND CAUSE OF ACTION: TRADEMARK INFRINGEMENT IN
      VIOLATION OF SECTION 43(a) OF THE LANHAM ACT AND THE
      TRADEMARK DILUTION REVISION ACT OF 2006

       57.    Paragraphs 1 through 56 are hereby incorporated by reference.

       58.    Defendant Musa continues to use the PUMA Marks; and continues to advertise his

business with the presence of PUMA Marks, which, at this time, the sale of PUMA gasoline

products is closed to consumers affecting not only the value of the PUMA Marks, but also PUMA’s

goodwill.

       59.    Defendant Musa’s aforesaid acts tend to represent falsely that Defendant Musa’s

services and products are legitimately approved by PUMA, which constitutes a violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1114, et seq., and the Trademark Dilution Revision Act of

2006, 15 U.S.C. § 1125(a).

       60.    The aforesaid acts by Defendant Musa are greatly and irreparably damaging PUMA

and will continue to be greatly and irreparably damaging to PUMA unless enjoined by this

Honorable Court because PUMA is without an adequate remedy at law.

       61.    Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   C. THIRD CAUSE OF ACTION: VIOLATION OF THE TRADEMARK
      DILUTION REVISION ACT OF 2006

       62.    Paragraphs 1 to 61 are hereby incorporated by reference.

       63.    Defendant Musa is still exhibiting signs that have the color patterns that identify a

PUMA Service Station, which are part of the PUMA Marks, in a manner that is still clearly visible

                                               16
         Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 17 of 30




to the public, while selling PUMA branded gasoline products without authorization to do so.

Defendant Musa does not have any authority to sell PUMA branded gasoline, because he is not a

PUMA distributor.

          64.   This depiction of the Station and the PUMA Marks in such a negative way

constitutes dilution, disparagement, tarnishment and diminishment of the PUMA trademarks,

service marks, and products lines—all proscribed by Section 43 (c) of the Lanham Act, 15 U.S.C.

§ 1114, et seq., and the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125 et seq.

          65.   Defendant Musa’s acts have caused and will continue to cause dilution,

disparagement, diminution, and other damages to the value of goodwill represented by, and of the

distinctiveness of the PUMA Marks, in violation of Section 43 (c) of the Lanham Act, 15 U.S.C.

§ 1114, et seq., and the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125 et seq. Passing

off PUMA branded gasoline under an unbranded station or selling PUMA branded gasoline under

an unauthorized PUMA branded station, affects PUMA directly its goodwill and brand

recognition.

          66.   Defendant Musa’s acts constitute, therefore, a violation of Section 43 (c) of the

Lanham Act, 15 U.S.C. § 1114, et seq., and the Trademark Dilution Revision Act of 2006, 15

U.S.C. § 1125 et seq.

          67.   Defendant Musa’s aforesaid acts have caused PUMA to suffer injury and damages

of such a nature that they could not be adequately compensated by an award of monetary damages

alone.




                                               17
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 18 of 30




       68.     The aforesaid acts by Defendant Musa are greatly and irreparably damaging PUMA

and will continue to cause great and irreparable damages to PUMA unless enjoined by this

Honorable Court.

       69.     Because an award of monetary damages cannot fully and adequately compensate

PUMA for its losses, PUMA is without an adequate remedy at law.

       70.     Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   D. FOURTH CAUSE OF ACTION: COMMON LAW
      TRADEMARK INFRINGEMENT OF THE PUMA MARKS

       71.     Paragraphs 1 to 70 are hereby incorporated by reference.

       72.     Defendants’ imitation, copying, and unauthorized use of the PUMA Marks are

likely to cause, and has caused, confusion, deception, and mistake among the consuming public

and trade by creating the erroneous impression that the goods or services sold, offered for sale,

distributed, or advertised by defendants have been manufactured, approved, sponsored, endorsed

or guaranteed by, or are in some way affiliated with, plaintiff.

       73.     By reason of the foregoing, Defendants have committed and are continuing to

commit common law trademark infringement.

   E. FIFTH CAUSE OF ACTION: COMMON LAW UNFAIR COMPETITION

       74.     Paragraphs 1 to 73 are hereby incorporated by reference.

       75.     Defendants’ conduct is likely to confuse, mislead, or deceive purchasers or

potential purchasers, and constitutes common law unfair competition.




                                                 18
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 19 of 30




   F. SIXTH CAUSE OF ACTION: PRELIMINARY AND PERMANENT
      INJUNCTION INSTRUCTING DEFENDANTS TO SURRENDER THE PUMA
      SIGNAGE AND MARKS TO PUMA

       76.     Paragraphs 1 to 75 are hereby incorporated by reference.

       77.     The Odeh Defendants have refused to surrender the PUMA marks and signage in

violation of the Supply and Commodatum Agreement. Furthermore, Defendant Musa is currently

maintaining the Station open to consumers, using PUMA’s equipment and gasoline products while

at the same time exhibiting the PUMA Marks.

       78.     Defendants’ aforesaid acts have caused PUMA to suffer injury and damages of such

a nature that could not be adequately compensated by an award of monetary damages alone.

       79.     The aforesaid acts by defendants are greatly and irreparably damaging PUMA and

will continue to cause great and irreparable damages to PUMA unless and until enjoined by this

Honorable Court pursuant to Rule 65 of the Federal Rules of Civil Procedure.

       80.     Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   G. SEVENTH CAUSE OF ACTION: PRELIMINARY AND PERMANENT
      INJUNCTION INSTRUCTING DEFENDANTS TO ALLOW PUMA TO
      COMPLY WITH ENVIRONMENTAL REQUIREMENTS

       81.     Paragraphs 1 to 80 are hereby incorporated by reference.

       82.     Article 45(b) of the Environmental Public Policy Law (“EPP”), P.R. Laws Ann. tit.

12, § 8004n, specifically defines crude oil and its derivatives as a combustible fuel and a dangerous

substance.




                                                 19
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 20 of 30




        83.       Article 46 of the EPP does not exempt from responsibility any party that may be

responsible for an oil spill or any other type of dangerous substance. In essence, it imposes a type

of absolute responsibility, in this case, on PUMA. See P.R. Laws Ann. tit. 12, § 8004o.

        84.       Additionally, Article 45 of the EPP holds responsible any interstate entity that as

owner transfers title, possession and the right to use the property to another through lease, license

or permit. See P.R. Laws Ann. tit. 12, § 8004n (b)(8)(B).

        85.       The Regulation No. 4362 of the Control of Underground Storage Tanks of the

Commonwealth of Puerto Rico’s Environmental Quality Board (“EQB”) is also applicable.

Pursuant to this regulation, the EQB together with the Environmental Protection Agency, hold

responsible the retailer operator, as well as the owner of the USTs or other equipment that causes

the fuel spill.

        86.       Furthermore, under Title 42 U.S.C. § 6991 (h)(6)(A), “Whenever costs have been

incurred by the Administrator, or by a State pursuant to paragraph (7), for undertaking corrective

action or enforcement action with respect to the release of petroleum from an underground storage

tank, the owner or operator of such tank shall be liable to the Administrator or the State for such

costs.” With respect to owner, it is defined as “in the case of an underground storage tank in use

on November 8, 1984, or brought into use after that date, any person who owns an underground

storage tank used for the storage, use, or dispensing of regulated substances.” See 42 U.S.C. §

6991(4)(A).

        87.       Even more, the Administrator of the Environmental Protection Agency “may issue

an order requiring compliance within a reasonable specified time period or the Administrator may

commence a civil action in the United States district court in which the violation occurred for


                                                  20
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 21 of 30




appropriate relief, including a temporary or permanent injunction.” See Title 42, U.S.C. §

6991e(a)(1). Any owner who fails to comply with the requirements or standards promulgated by

the Administrator of the Environmental Protection Agency “shall be subject to a civil penalty not

to exceed $10,000 for each tank for each day of violation.” See Title 42, U.S.C. §6991e(d).

       88.     It is worth nothing that PUMA has not been allowed on the premises to verify the

status of the equipment. This denial of access creates an imminent threat of misuse of the

equipment that can lead to a fuel spill, or even an explosion, causing serious environmental harm

to property and citizens.

       89.     In addition, the USTs at the Station have a monitoring system called automated

tank gauge system (“ATG”) under the gasoline pumps and in the underground storage tanks. The

purpose of this system is to monitor and detect any leaks of product to the ground. This system is

connected to PUMA’s Central Offices. By accessing this system, PUMA has been able to ascertain

that PUMA branded gasoline has been sold at the Station after May 1, 2020., See Unsworn

Declaration of Carlos Figueroa. Consequently, since monetary damages cannot remedy this type

of damage, an injunction is necessary.

       90.     Because an award of monetary damages cannot fully and adequately compensate

PUMA for its losses, PUMA is without an adequate remedy at law and a preliminary and

permanent injunction should be issued by this Honorable Court.

   H. EIGHT CAUSE OF ACTION: COLLECTION OF MONIES AND
      BREACH OF CONTRACT

       91.     Paragraphs 1 to 90 are hereby incorporated by reference.

       92.     Under Article 1044 of the Puerto Rico Civil Code (the “Code”), P.R. Laws Ann.

tit. 31, § 2994: “[o]bligations arising from contracts have legal force between the contracting

                                               21
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 22 of 30




parties and must be fulfilled in accordance with their stipulations.” The courts may not relieve a

party of an obligation to do whatever it agreed to do by contract, provided said contract is legal,

valid and without defect. Article 1053 of the Code, P.R. Laws Ann. Tit. 31 ¶ 3017, provides that

a

       “[p]ersons obliged to deliver or to do something are in default from the moment
       when the creditor demands the fulfilment of their obligation, judicially or
       extrajudicially. However, the demand of the creditor, in order that default may
       exist, shall not be necessary: (1) If the obligation or law declares it expressly; (2) If
       by reason of its nature and circumstances it may appear that the fixing of the period
       within which the thing was to be delivered or the service rendered was a
       determinate cause to constitute the obligation. In mutual obligations none of the
       persons bound shall incur default if the other does not fulfill or does not submit to
       properly fulfill what is incumbent upon him. From the time one of the persons
       obligated fulfills his obligation the default begins for the other party.”

       93.     Here, the SCA is a contract that is legal, valid and without defect because it

complies with the elements of a contract: to wit, consent, object and cause. See Article 1213, P.R.

Laws Ann. tit. 31, § 3331.

       94.     Under Article 1059 of the Puerto Rico Civil Code: “Indemnity for losses and

damages includes not only the amount of the loss which may have been suffered, but also that of

the profit which the creditor may have failed to realize, reserving the provisions contained in the

following sections.” P.R. Laws Ann. tit. 31, § 3023.

       95.     Those who in fulfilling their obligations are guilty of fraud, negligence, or delay,

and those who in any manner whatsoever act in contravention of the stipulations of the same, shall

be subject to indemnify for the losses and damages caused thereby. See Article 1054, P.R. Laws

Ann. tit. 31, § 3018.




                                                  22
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 23 of 30




          96.    In the present case, Plaintiff has sustained damages because of the Odeh

Defendants’ breach of the SCA, specifically Clauses XIII C, XVII, and XXVI A. See Exhibit 10.

As a result of said breach, co-defendants have caused serious economic damages.

          97.    In addition, upon information or belief, this product was already resold to

customers.

          98.    One or more of the defendants ordered gasoline trucks from PUMA at or near the

end of April 2020 (before the expiration of the SCA) to sell at the Station, which is the subject of

this lawsuit.

          99.    Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

    I. NINTH CAUSE OF ACTION: INDEMNIFICATION AND DAMAGES

          100.   Paragraphs 1 to 99 are hereby incorporated by reference.

          101.   If PUMA is made a party to any lawsuit or any legal action as a result of any act of

co-defendants or as a result of Defendant Musa’s continued possession of the Station, defendants

must indemnify and hold harmless PUMA from all expenses, fines, suits, proceedings, claims,

losses, damages, liabilities or actions of any kind or nature, including but not limited to, costs and

attorneys’ fees.

          102.   PUMA currently has no control or access to the Station, nor can it monitor any acts

and/or omissions by defendants as to the management of hazardous fuel products, for which

PUMA may be liable under federal and state environmental laws, rules and regulations, among

others.




                                                  23
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 24 of 30




        103.    Defendants must be made liable for any expense, cost, loss or damage sustained by

PUMA as a consequence of any claim made by any person or entity as a result of defendants’

deceptive and illegal acts, including but not limited to, gasoline spills, leaks from the tanks, fires,

explosions, slip and falls, and the like.

    J. TENTH CAUSE OF ACTION: STATUTORY DAMAGES FOR VIOLATION OF
       RIGHTS UNDER LANHAM ACT AND TRADEMARK DILUTION REVISION
       ACT OF 2006

        104.    Paragraphs 1 to 103 are hereby incorporated by reference.

        105.    Defendant Musa is using the PUMA Marks; and advertising his business with the

PUMA Marks, among other unauthorized acts like selling PUMA products.

        106.    The use of the PUMA Marks or color patterns is causing confusion and/or mistake

and is deceiving consumers as to the origin, the licensing, and the endorsing by PUMA of co-

defendant Musa’s operation, which at this time is affecting not only the value of the PUMA marks,

but also PUMA’s goodwill.

        107.    Defendant Musa continues to use the PUMA Marks; and continues to advertise his

business with the presence of PUMA Marks, which, at this time, the sale of PUMA gasoline

products is closed to consumers affecting not only the value of the PUMA Marks, but also PUMA’s

goodwill.

        108.    Defendant Musa’s aforesaid acts constitute trademark infringement in violation of

the Lanham Act, 15 U.S.C. § 1114, et seq., and the Trademark Dilution Revision Act of 2006, 15

U.S.C. § 1125(a). Said acts tarnish and dilute the PUMA Marks.

        109.    PUMA is entitled to the recovery of statutory damages when there is a violation of

any right of the registrant of a mark registered in the Patent and Trademark Office under the


                                                  24
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 25 of 30




Lanham Act, or a violation under section 1125(a) or (d) of the Trademark Dilution Revision Act

of 2006, or a willful violation under section 1125(c)of the Trademark Dilution Revision Act of

2006.

         110.   Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   K. ELEVENTH CAUSE OF ACTION: VIOLATION OF THE PUERTO RICO
      TRADEMARK ACT, 10 P.R. ST. §223, ET SEQ.

         111.   Paragraphs 1 to 110 are hereby incorporated by reference.

         112.   Defendant Musa is using the PUMA Marks; and advertising his business with the

PUMA Marks, among other unauthorized acts like selling PUMA products.

         113.   The use of the PUMA Marks or color patterns is causing confusion and/or mistake

and is deceiving consumers as to the origin, the licensing, and the endorsing by PUMA of co-

defendant Musa’s operation, which at this time is affecting not only the value of the PUMA marks,

but also PUMA’s goodwill.

         114.   Defendant Musa continues to use the PUMA Marks; and continues to advertise his

business with the presence of PUMA Marks, which, at this time, the sale of PUMA gasoline

products is closed to consumers affecting not only the value of the PUMA Marks, but also PUMA’s

goodwill.

         115.   Defendant Musa’s aforesaid acts constitute trademark infringement in violation of

the Puerto Rico Trademark Act, 10 P.R. St. §223, et seq.

         116.   PUMA is entitled to the recovery of statutory damages when there is a violation of

said Act pursuant to § 223w.



                                                25
        Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 26 of 30




         117.   Consequently, this Honorable Court should enjoin Musa from continuing his illegal

pattern of actions and grant PUMA the relief requested in this Complaint.

   L. TWELVETH CAUSE OF ACTION: DAMAGES, CONTRACTUAL
      ATTORNEYS’ FEES AND EXPENSES

         118.   Paragraphs 1 to 117 are hereby incorporated by reference.

         119.   As a result of defendants’ willful and malicious conduct, PUMA is entitled to

recover from defendants its damages, attorneys' fees and expenses incurred in bringing this action,

pursuant to 15 U.S.C. §§ 1114(1) and 1117(a), 15 U.S.C. § 1125(a) and (c), and the Puerto Rico

Civil Code.

         120.   Since defendants have also breached their contractual duties in an intentional and

willful manner, PUMA is entitled to recover any and all damages resulting from said breach, and

which include all attorneys’ fees to be incurred in prosecuting this case. See Exhibit 10, p. 23, ¶

XVII.

         WHEREFORE, Puma respectfully requests that this Honorable Court:

         1)     issue and enter a temporary restraining Order:

                   a. ordering Defendants, their agents, servants, employees, representatives, and

                       all others in active concert or participation with them to cease using

                       PUMA’s Property, as itemized in Peña’s Unsworn Declaration, Exhibit A;

                   b. ordering Defendants, their agents, servants, employees, representatives, and

                       all others in active concert or participation with them to immediately cease

                       using the PUMA Marks, altering the PUMA Marks, and selling any product

                       under Puma emblems, logos, trade dress, and



                                                26
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 27 of 30




                   c. order Defendants to allow PUMA access to the Station in order to remove

                       PUMA’s Property and to perform a “cap and secure” to the USTs and fuel

                       lines;

       2)      issue and enter a preliminary and permanent injunction order and a judgment:

                   a. ordering the Defendants, their agents, servants, employees, representatives,

                       and all others in active concert or participation with them that they are

                       enjoined and restrained during the pendency of this action, and permanently

                       thereafter, from using the PUMA Marks, altering the PUMA Marks, selling

                       any product under Puma emblems, logos, trade dress, and using PUMA’s

                       equipment and property;

                   b. Ordering the Defendants to stop diluting and tarnishing the PUMA Marks,

                       goodwill, and reputation; and

                   c. Ordering Defendants to immediately stop and refrain from tarnishing,

                       obliterating, and disparaging the PUMA Marks or other identifying marks

                       by selling misbranded gasoline products and to allow Puma further access

                       into all the stations to take mitigative and protective action;

       3)      Puma requests that this Honorable Court order a speedy injunction hearing of this

action and advance it on the calendar in accordance with Rule 57 of the Federal Rules of Civil

Procedure, in as much as it involves only issues of law on undisputed or relatively undisputed

facts, and that an injunction be entered instructing Defendants to immediately surrender Puma’s

property in the Station;




                                                 27
      Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 28 of 30




       4)      PUMA further requests that this Honorable Court order a speedy injunction hearing

of this action and advance it on the calendar in accordance with Rule 57 of the Federal Rules of

Civil Procedure, in as much as it involves only issues of law on undisputed or relatively undisputed

facts, and that a preliminary injunction order be entered instructing Defendants to immediately

fully cease using or displaying the PUMA Marks at the Station;

       5)      That Odeh Petroleum Inc. be ordered to compensate PUMA for its breach of

contract in an amount not less than $1,000,000.00, and attorneys’ fees, interest and other expenses

in an amount not less than $250,000.00; all for a total of no less than $1,250,000.00;

       6)      That the Odeh Defendants and Defendant Musa be ordered to compensate PUMA

for their actions as described in the Complaint in an amount not less than $1,000,000.00, and

attorneys’ fees, interest and other expenses in an amount not less than $250,000.00; all for a total

of no less than $1,250,000.00;

       7)      PUMA requests that the Defendants indemnify, reimburse and/or compensate

Puma for all expenses, losses, damages or liabilities, including but not limited to, costs and

attorneys’ fees, that PUMA sustains or could sustain because of any act or omission by them that

may have caused or may cause harm to third parties;

       8)      With regard to Counts One thru Twelve, that the Court award PUMA damages,

fees, costs, and pre and post judgment interest in an amount to be determined.

       9)      Finally, that PUMA be awarded such other and further relief as is just and equitable,

and the payment of costs, interest, and attorney fees.




                                                28
Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 29 of 30




 RESPECTFULLY SUBMITTED.

 Dated: May 8, 2020                  S/Alberto G. Estrella
                                     Alberto G. Estrella, Esq.
                                     agestrella@estrellallc.com
                                     Bar No. 209804

                                     S/Kenneth C. Suria
                                     Kenneth C. Suria, Esq.
                                     ksuria@estrellallc.com
                                     Bar No. 213302

                                     S/Francisco J. Ojeda Diez
                                     Francisco J. Ojeda Diez, Esq.
                                     fojeda@estrellallc.com
                                     Bar No. 211108
                                     ESTRELLA, LLC
                                     P.O. Box 9023596
                                     San Juan, Puerto Rico 00902-3596
                                     Telephone: (787) 977-5050
                                     Facsimile: (787) 977-5090

                                     Counsel for Plaintiff
                                     PUMA ENERGY CARIBE, LLC




                                29
DocuSign Envelope ID: 25ED5A4C-2985-4C25-89C6-C811C8CF4F22
                   Case 3:20-cv-01225-PAD-BJM Document 1 Filed 05/08/20 Page 30 of 30




                             UNSWORN STATEMENT UNDER PENALTY OF PERJURY

                     I, Mario Ricardo Sierra Varela, of legal age, married, General Manager for Puma Energy

            Caribe, LLC, and resident of San Juan, Puerto Rico, hereby state under penalty of perjury, pursuant

            to the Laws of the United States of America, 28 U.S.C. § 1746, that I have read the foregoing

            Verified Complaint and its supporting exhibits and that, to the best of my knowledge and belief

            and/or pursuant to the information and documents in possession of PUMA and/or its employees,

            all allegations herein contained are true and correct.



                                                                     Mario Ricardo Sierra Varela


                                                                                   5/8/2020
                     Executed in San Juan, Puerto Rico, on the following date: _____________




                                                             30
